64 S.E.2d 3 (1951)
233 N.C. 341
STATE
v.
ALSTON et al.
No. 145.
Supreme Court of North Carolina.
March 21, 1951.
*5 Leon T. Vaughan, Nashville, and James D. Gilliland, Warrenton, for defendants, appellants.
Harry McMullan, Atty.Gen., and T. W. Bruton, Asst.Atty.Gen., for the state.
JOHNSON, Justice.
The defendants lay stress on their exception to the refusal of the court below to allow their motion for judgment of nonsuit made when the State rested its case and renewed at the close of the evidence.
True, the verdicts here rest entirely upon circumstantial evidence, but "Circumstantial evidence is not only a recognized and accepted instrumentality in the ascertainment of truth, but it is essential, and, when properly understood and applied, highly satisfactory in matters of the gravest moment." State v. Brackville, 106 N.C. 701, 11 S.E. 284; State v. Cash, 219 N.C. 818, 15 S.E.2d 277. "In some classes of cases the chain of evidence is said to be no stronger than the weakest link, but this is not always true, for sometimes facts, which seem weak by themselves, may be woven together like twigs in a bundle, or wires in a cable, and so a strong case may be constructed of facts which would be weak by themselves." Lockhart, North Carolina Handbook of Evidence, 2d Ed., Sec. 266, p. 316.
The motion to nonsuit under G.S. § 15-173 "requires that the court ascertain merely whether there is any evidence to sustain the allegations of the indictment, and not whether it be true or the jury should believe it." State v. McLeod, 196 N.C. 542, 146 S.E. 409, 410.
Here, the series of incriminating circumstances, taken in its entirety, was sufficient to be submitted to the jury.
We have examined the other exceptions brought forward in defendants' brief and find in them no cause to disturb the results below. The defendants have had a fair trial under application of the correct principles of law.
No error.